TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00202-CV



In re Gary Moyer




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



O R D E R


PER CURIAM

	On April 6, 2004, relator Gary Moyer filed a petition for writ of mandamus and a
motion for temporary relief requesting that this Court stay the execution of the trial court's Order of
Commitment set to commence on April 8, 2004, pending our ruling in the mandamus proceeding. 
We grant the motion for temporary relief.  
	Therefore, the Order of Commitment for Gary L. Moyer issued by the 277th District
Court of Williamson County and directed to the sheriff of said county and set to commence on April
8, 2004 is hereby stayed until further order of this Court.  The real party-in-interest, Marsha Ann
Moyer, is requested to file in this Court a written response to the petition for writ of mandamus on
or before 5:00 o'clock p.m. on Friday, April 16, 2004.  
	It is ORDERED this 7th day of April, 2004.

Before Justices Kidd, B. A. Smith and Pemberton